Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 2, 2021

                                       No. 04-19-00555-CV

                 IN THE GUARDIANSHIP OF CHARLES INNESS THRASH,
                               An Incapacitated Person

                        From the Probate Court No 1, Bexar County, Texas
                                  Trial Court No. 2017-PC-2912
                           Honorable Oscar J. Kazen, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice


      The en banc court has considered appellants’ Motion for En Banc Rehearing filed on
May 19, 2021. The motion is DENIED.

           It is so ORDERED on June 2, 2021.

                                                                 PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court